This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 PENNYMAC LOAN SERVICES, LLC.,

 3          Plaintiff-Appellee,

 4 v.                                                                                   No. 35,742

 5 SCOTT K. JEFFERS and
 6 ATHENA JEFFERS,

 7          Defendants-Appellants.

 8 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
 9 John F. Davis, District Judge

10 Benjamin Feuchter
11 Keleher & McLeod, P.A.
12 Albuquerque, NM

13 for Appellee

14 Scott K. Jeffers
15 Athena Jeffers
16 Rio Rancho, NM

17 Pro Se Appellees


18                                 MEMORANDUM OPINION

19 GARCIA, Judge.
 1   {1}   Defendants-Appellants Scott K. Jeffers and Athena Jeffers (“Defendants”)

 2 appeal, in a self-represented capacity, from the district court’s orders denying

 3 Defendants’ motion to dismiss for lack of standing, and granting a motion for

 4 summary judgment filed by Plaintiff-Appellee Pennymac Loan Services

 5 (“Pennymac”). [RP 239, 241] Summary affirmance was proposed for the reasons

 6 stated in the notice of proposed disposition. Pennymac has filed a response in support

 7 of our notice of proposed disposition. No memorandum opposing summary affirmance

 8 has been filed, and the time for doing so has expired.

 9   {2}   Accordingly, we affirm.

10   {3}   IT IS SO ORDERED.



11                                         ___________________________________
12                                         TIMOTHY L. GARCIA, Judge


13 WE CONCUR:



14 ___________________________________
15 J. MILES HANISEE, Judge


16 ___________________________________
17 M. MONICA ZAMORA, Judge